Title: General Orders, 17 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Thursday October 17th 1782
                     Parole Edenton.
                     Countersigns Hallifax, Newburgh.
                  
                  For the day tomorrow Major General HeathColonel Van SchaickMajor WarnerBrigade Major SmithQuarter Master Tuckerman
                  The Guards &ca for tomorrow will be furnished from the Line of the Army.
               